internal_revenue_service number release date index number ------------------------- --------------------------------------- ----------------------------------------- --------------------------------------- ---------------------------------- department of the treasury washington dc person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-136395-16 date may re --------------------------------- legend date date date date date date date date year year grantor_trust daughter spouse state state trustee corporation court state statute state statute ------------------- ------------------ --------------------- ------------------ ------------------ ------------------- ---------------- ---------------- ------- ------- ----------------------- ------------------------------------------------- ---------------------------------- --------------------------------------------------- --------------------------------------------------- ------------------ ---------------- ---------------------------------------------------------- ------------------ -------------------------------------------------------- --------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- plr-136395-16 state statute state statute x y z a b dear ------------------ ------------------------------------------------------------- ------------------------------------------------------------------ --- ---- ---- ------------- ----------- this letter responds to your authorized representative’s letter of date requesting rulings under sec_2036 sec_2501 and sec_2601 of the internal_revenue_code the facts submitted and representations made are as follows on date a date prior to date grantor created an irrevocable_trust trust for the benefit of daughter and her issue trust was funded with shares of stock in corporation it is represented that corporation was an s_corporation within the meaning of sec_1361 and that trust is a qualified_subchapter_s_trust qsst within the meaning of sec_1361 it is also represented that there have been no additions to trust since date article paragraph a of trust provides that trustee shall accumulate income until daughter reaches the age of x upon daughter attaining the age of x trustees are to pay all net_income to daughter semi-annually article paragraph b provides that trustee may apply so much of accumulated income and principal of the trust estate during the minority of daughter as it deems necessary for her comfortable maintenance medical_care and education article paragraph c provides that upon daughter attaining the age of y she may request in writing one-fourth of the principal of trust and upon attaining the age of z she may request one-third of the remaining principal of trust upon the death of daughter the trustee is directed to distribute the corpus of trust to the issue of daughter as she appoints in her last will in default of daughter’s appointment the corpus of trust is to be distributed to her issue per stirpes trust is administered under the laws of state state statute as in effect during the year at issue provides that proceeds from the sale of an asset held by a_trust will be allocated to trust principal plr-136395-16 state statute provides that any income taxes due on capital_gains is to be paid from the trust principal notwithstanding that the tax may be denominated a tax upon income by the taxing authority state statute provides a trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust state statute provides that a beneficiary is barred from challenging a transaction or asserting a claim against a trustee for breach of trust if i the trustee provided the beneficiary at least annually with periodic written financial reports concerning the trust ii the transaction was disclosed in a report to which subparagraph i refers or such report provided sufficient information so that the beneficiary knew or should have known of the potential claim or should have inquired into its existence iii in the months after a report to which subparagraph ii refers was sent by the trustee to the beneficiary the beneficiary did not notify the trustee in writing that the beneficiary challenges the transaction or asserts a claim and provides in writing the basis for that challenge or assertion and iv all reports were accompanied by a conspicuous written_statement describing the effect of this paragraph on or about date trustee sold trust’s share of stock in corporation in a transaction that resulted in capital_gain to trust for federal and state tax purposes pursuant to state law the capital_gains should have been allocated to trust principal and all income taxes due on the capital_gains were required to be paid from trust principal however trustee in connection with trust’s form_1041 u s fiduciary income_tax return erroneously issued daughter a k-1 beneficiary's share of in-come deductions credits etc which treated the capital_gain as a taxable_distribution to daughter for both federal and state tax purposes as a result of receiving the k-1 daughter reported the entire amount of the capital_gain on her individual federal and state_income_tax returns which she jointly filed with spouse the errors on the schedules k-1 were in year trustee distributed dollar_figurea to daughter in year as a partial reimbursement for the income taxes erroneously paid_by daughter and spouse daughter did not waive the right of recovery with respect to the erroneous payment of income taxes in year trustee prepared a draft of its first accounting as trustee on date upon receipt of the draft accounting daughter became aware that she was due an additional plr-136395-16 reimbursement from trustee for the income taxes paid_by daughter and spouse in connection with the sale of s_corporation stock on or about date trustee filed a petition for adjudication with court seeking judicial approval of its first intermediate accounting accounting from date to date on date daughter through her counsel filed an objection objection to the accounting alleging that it failed to provide for the additional reimbursement to daughter from trust for state income taxes in the amount of dollar_figureb together with interest on the unreimbursed taxes at a specified rate and reimbursement of daughter’s attorney’s fees incurred in connection with the accounting and objection on date court entered an order order ruling that the statute_of_limitations remains open for daughter to object to any and all matters disclosed in the accounting and that the accounting fails to provide for an additional reimbursement from trust to daughter for the unreimbursed taxes interest and attorney’s fees associated with the accounting and objection trustee intends in accordance with the order to reimburse daughter for the amount of the unreimbursed taxes interest and attorney’s fees due for the erroneous payment of income taxes by daughter and spouse in year you have requested the following rulings the inadvertent payment by daughter and spouse of federal state and state income taxes in connection with taxable_income of trust does not constitute a constructive_addition by daughter and spouse to trust under sec_26_2601-1 the inadvertent payment by daughter and spouse of federal state and state income taxes in connection with taxable_income of trust and the subsequent reimbursement to them of the income taxes paid together with interest and attorney’s fees does not cause any portion of trust to become subject_to chapter the inadvertent payment by daughter and spouse of federal state and state income taxes in connection with the taxable_income of trust does not constitute a gift to trust for federal gift_tax purposes the inadvertent payment by daughter and spouse of federal state and state income taxes in connection with taxable_income of trust does not cause any portion of trust to be includible in daughter’s gross_estate for federal estate_tax purposes law and analysis plr-136395-16 sec_2601 imposes a tax on every generation-skipping_transfer gst made after date sec_2611 defines a gst to mean a taxable_distribution a taxable_termination and a direct_skip under section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax generally does not apply to any gst transfer made under a_trust that was irrevocable on date however the tax does apply to a pro_rata portion of any gst under an irrevocable_trust if additions actual or constructive are made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in a grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides in relevant part that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse under sec_26_2601-1 where a_trust that is not subject_to the gst tax by reason of being irrevocable on date is relieved of any liability properly payable out of the assets of such trust the person or entity who actually satisfies the liability is considered to have made a constructive_addition to the trust in an amount equal to the liability the constructive_addition occurs when the trust is relieved of liability eg when the right of recovery is no longer enforceable sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 provides in part that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at plr-136395-16 any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom based on the facts submitted and representations made we conclude that there is no constructive_addition to trust under sec_26_2601-1 daughter did not waive her right to recovery daughter petitioned court to reimburse her for unreimbursed income taxes together with interest and attorney’s fees trustee has agreed to reimburse daughter thus no addition to trust has occurred as a result of daughter's inadvertent payment of income_tax and her prior reimbursement of income taxes and subsequent reimbursement under court order for income taxes together with interest and attorney’s fees in addition daughter's inadvertent payment of income_tax and her prior reimbursement of income taxes and subsequent reimbursement under court order for income taxes together with interest and attorney’s fees will not cause trust to be subject_to chapter thus trust retains its exempt status daughter did not make a constructive_addition to trust under sec_26 b v c thus is not a transferor for gift_tax purposes there has been no change in beneficial interests of the beneficiaries and no transfer of property has occurred as a result of daughter's inadvertent payment of income_tax and her prior reimbursement of income taxes and subsequent reimbursement for income taxes together with interest and attorney’s fees consequently daughter has not made a gift to trust for federal gift_tax purpose sec_2036 includes in a decedent's gross_estate property only to the extent that the decedent has made a transfer of the property during his life in this case daughter did not transfer property to trust in addition because the beneficial interests of beneficiaries are the same before and after of the reimbursement of daughter for income taxes interest and attorney’s fees no transfer of property will be deemed to occur as a result of the of reimbursement of daughter for income taxes interest and attorney’s fees accordingly based on the facts presented and the representations made we conclude that the daughter's inadvertent payment of income_tax and her prior reimbursement of income taxes and subsequent reimbursement for income taxes together with interest and attorney’s fees will not cause inclusion under sec_2036 of any portion of trust in the gross_estate of daughter accordingly we rule as follows plr-136395-16 the inadvertent payment by daughter and spouse of federal state and state income taxes in connection with taxable_income of trust does not constitute a constructive_addition by daughter and spouse to trust under sec_26_2601-1 the inadvertent payment by daughter and spouse of federal state and state income taxes in connection with taxable_income of trust and the subsequent reimbursement to them of the income taxes paid together with interest and attorney’s fees does not cause any portion of trust to become subject_to chapter the inadvertent payment by daughter and spouse of federal state and state income taxes in connection with the taxable_income of trust does not constitute a gift to trust for federal gift_tax purposes where daughter and spouse have a right of recovery from trust they have exercised their rights and trustee in fact has previously reimbursed daughter and spouse a portion of the income taxes and will further reimburse daughter and spouse the balance of income taxes together with interest and attorney’s fees the inadvertent payment by daughter and spouse of federal state and state income taxes in connection with taxable_income of trust does not cause any portion of trust to be includible in daughter’s gross_estate except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
